October 11, 2013 Mr. Gus Rodriguez Mr. Marc Thomas Division of Corporation Finance United States Securities and Exchange Commission Washington, DC20549 VIA EDGAR RE:Summit Financial Group, Inc. Form 10-K for the Fiscal Period Ended December 31, 2012 Filed February 28, 2013 Form 10-Q for Period Ended June 30, 2013 Filed August 7, 2013 Form 8-K filed July 25, 2013 File No. 000-16587 Dear Mr. Rodriguez and Mr. Thomas: This letter is provided on behalf of Summit Financial Group, Inc.(“Summit” or the “Company”) in response to your letter of September 13, 2013 regarding the Company’s Form 10-K for the fiscal period ended December 31, 2012, Form 10-Q for the period ended June 30, 2013 and Form 8-K filed July 25, 2013.In accordance with your request, we have responded to each of the comments included in your letter.Accordingly, set forth below in italics are each comment contained in your letter, followed immediately by Summit’s response to each: Form 10-K filed for the Year Ended December 31, 2012 Consolidated Statements of Income, page 49 1. You classified write-downs on foreclosed properties within noninterest income.Please tell us your basis for classifying these expenses with other sources of revenue and why these expenses were not classified within noninterest expense. Response Our bases for classifying our write-downs on foreclosed properties within the noninterest income section of our consolidated statements of income are as follow: Mr. Gus Rodriguez and Mr. Marc Thomas Securities and Exchange Commission October 11, 2013 Page 2 · Realized gains and losses on the sales of our foreclosed properties, included in the line item “gain (loss) on sales of assets”, are classified as noninterest income on our consolidated statements of income; · Other gains and losses, such as realized and unrealized (OTTI) on securities, are classified as noninterest income; and, · The instructions for preparation of the FFIEC: Reports of Condition and Income (“Call Reports”) which we submit toour bank regulatory authorities require write-downs of other real estate owned subsequent to acquisition to be reported in the noninterest income section of the Call Report’s Report of Income (see Call Report Instructions relative to Schedule RI – Item No. 5.j.). · We believe disaggregating write-downs of our foreclosed proposed properties from “foreclosed properties expense”, included in noninterest expense, is meaningful additional disclosure to the users of our financial statements. Note 4 – Investment Securities, page 60 2. You have investments of over $95 million in state and political subdivisions that comprise 88% of your shareholders’ equity at December 31, 2012. Please provide us proposed revised disclosure to be included in future periodic reports that: · Disclose the amortized cost and fair value of your general obligation and special revenue bonds categorized by state, municipality and political subdivision; · Disclose the nature and primary revenue sources for your special revenue bonds; · Disclose any concentrations in state, municipal and political subdivision bonds; · Disclose your procedures for evaluating investments in states, municipalities and political subdivisions and how you factor in the credit ratings of these securities in your investment analysis.Also, tell us the investments for which you performed these procedures and, for those where these procedures resulted in you concluding that the rating assigned by the third party credit rating agency was significantly different than your analysis, provide the fair value and amortized cost of those investments, as well as how and why your conclusion differed. Mr. Gus Rodriguez and Mr. Marc Thomas Securities and Exchange Commission October 11, 2013 Page 3 Response Please see attached Exhibit A for our proposed revised future periodic disclosures addressing the above requested additional information relative to our portfolio of state, municipal and political subdivision bonds. Form 10-Q filed for the Period Ended June 30, 2013 Notes to Consolidated Financial Statements Note 6.Loans, page 21 3. Please tell us and revise, in future filings, to provide a rollforward of troubled debt restructurings activity for the periods presented. Response We will revise our future periodic filings to provide a rollforward of troubled debt restructuring activity for the periods presented. Please see attached Exhibit B for the tables which provide such information for the three month and six month periods ended June 30, 2013. 4. Further, please tell us and revise in future filings, to provide in tabular format, a breakdown of troubled debt restructurings by loan type for the periods presented. Response We will revise our future periodic filings to provide in tabular format, a summary of troubled debt restructurings by loan type as of the periods presented. Please see attached Exhibit B for the tables which provide this information as of June 30, 2013. 5. Please tell us and revise, in future filings, to disclose the related allowance for loan losses recorded on the troubled debt restructurings for the period presented. Response We will revise our future periodic filings to disclose the related allowance for loan losses recorded on troubled debt restructuring as of the periods presented. Please see attached Exhibit B for the table which provides such information as of June 30, 2013. Mr. Gus Rodriguez and Mr. Marc Thomas Securities and Exchange Commission October 11, 2013 Page 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations Credit Experience, page 50 6. In regard to the significant nonperforming relationships identified as of June 30, 2013, please tell us the dates of the most recent appraisals received on these specific loans. For the two largest loans explain to us the status of the respective lending relationships as well as indicate whether there is cross-collateralization of the collateral on the largest nonperforming loan. Response Please see attached Exhibit C for the dates of the most recent appraisals of the collateral securing our significant nonperforming relationships. The following is a summary of the present status with respect to our two largest nonperforming loan relationships: · Northern VA loans secured by single family residence and business investment having a balance of $9.0 million – Loans’ collateral is cross-collateralized; however, balance secured by value of borrower business investment was previously charged off in full. We are in process of foreclosure of the remaining collateral consisting of a large estate property, which we expect to occur by year end 2013. · Residential land development loan in Eastern Panhandle WV with a balance of $7.3 million – Borrower has had extensive, ongoing negotiations to sell this property to a developer, which have been protracted due to the proposed development’s large scale and complexity, as well as the proposed buyer’s difficulty in obtaining necessary financing.We continue to monitor developments relative to these negotiations closely. Summary of Non-performing Assets Table, page 51 7. Please tell us and revise, in future filings, to disclose the ratio of allowance for loan losses to nonperforming loans and the ratio of the allowance for loan losses to total loans for each of the periods presented. Response We will revise our future periodic filings to disclose in the Non-performing Assets Table the ratio of allowance for loan losses to nonperforming loans and the ratio of the allowance for loan losses to total loans for each of the periods presented. Please see attached Exhibit D for such information as of June 30, 2013. Mr. Gus Rodriguez and Mr. Marc Thomas Securities and Exchange Commission October 11, 2013 Page 5 Form 8-K filed July 25, 2013 8. In accordance with Item 10(e) of Regulation S-K, please revise your discussion of the non-GAAP financial measures to include a statement disclosing the reasons why management believes the presentation of the non-GAAP measures of net income applicable to common shares, total revenues and total noninterest income provides useful information to investors regarding the financial condition and the results of operations. A statement disclosing the additional purposes, if any, for which management uses the non-GAAP measure should also be provided. Response We will revise our disclosures relative to non-GAAP financial measures in future earnings press releases furnished under Item 2.02 – Results of Operations and Financial Condition in filings on Form 8-K, as indicated below. Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, gains/losses on sales of assets, and write-downs of foreclosed properties to estimated fair value included in its Statements of Income. Management deems these items to be unusual in nature and believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of Summit’s results of operations for the following reasons:(1) trading securities is not deemed a core business activity ofSummit; and (2) prior to the financial crisis in 2008, the recognition of material unrealized securities losses, write-down of foreclosed properties, and gains/losses on sales of assets were infrequent, and results excluding their impact will be beneficial to readers, if our levels of nonperforming assets return to historical levels the operating results of Summit's core business and . These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Mr. Gus Rodriguez and Mr. Marc Thomas Securities and Exchange Commission October 11, 2013 Page 6 9. In addition, given that the line items being utilized in arriving at the non-GAAP performance measures seem to be frequent and recurring, tell us how the information presented is in accordance with Item 10(e) of Regulation S-K. Response Our response to Item 8 above is also responsive to this comment. Please revise to eliminate the reference to “pro forma” earnings from future filings. Response We will revise to eliminate the reference to pro forma earnings from our future earnings releases furnished in future periodic filings. In addition to the above responses, Summit acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please feel free to contact me directly via email at rtissue@summitfgi.com or by phone at (304) 530-0552 should you have any further questions regarding this response or the filings. Sincerely, /s/Robert S. Tissue Robert S. Tissue Senior Vice President & Chief Financial Officer EXHIBIT A June 30, 2013 Amortized Unrealized Estimated Dollars in thousands Cost Gains Losses Fair Value Available for Sale Taxable debt securities: U. S. Government agencies and corporations $ $ $
